An issue of fact as to the foreseeability of the rape is raised by the printouts of police reports and complaints submitted by plaintiff tending to show prior violent criminal activity in or near the subject building, including attacks, as well as prior drug arrests in front of the building, and by plaintiffs testimony that she and other tenants regularly complained to the superin*481tendent about criminal activity and loiterers in the building (see Jacqueline S. v City of New York, 81 NY2d 288, 295 [1993]; Rivera v 1652 Popham Assoc., LLC, 31 AD3d 297, 298 [2006]; Wayburn v Madison Land Ltd. Partnership, 282 AD2d 301, 303-304 [2001]). We have considered defendant’s other arguments and find them unavailing. We note the absence of argument by defendant on the issue of causation. Concur—Mazzarelli, J.E, Saxe, Acosta, DeGrasse and Manzanet-Daniels, JJ.